Exhibit 32 SECTION 1350 CERTIFICATION The undersigned certify that: (1) The accompanying Quarterly Report on Form 10-Q/A for the period ended June 30, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying Quarterly Report on Form 10-Q/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 29, 2010 /s/ Scott F. Drill Scott F. Drill President and Chief Executive Officer (principal executive officer) Date: January 29, 2010 /s/ Justin W. Shireman Justin W. Shireman Vice President, Finance and Chief Financial Officer (principal financial officer)
